Title: From Thomas Jefferson to Richard Claiborne, [26? February 1781]
From: Jefferson, Thomas
To: Claiborne, Richard



Sir
[26? February 1781]

The matter referred to us in your letter of the 25th. Inst. we conceive to be improper for us to meddle in, I mean as to the necessity,  and duties of a Field Quarter Master. The expences of defence in cases of actual invasion being altogether Continental, I mentioned early in the present invasion to Baron Steuben the propriety of directing every expenditure to be through the hands of continental officers, who might see that those expenditures were made according to the continental rules. He made the present arrangement, I believe, and I can therefore only beg leave to refer you to him for any alterations you may think proper to propose.
I am Sir Your most. Obt. Servt.,

Thomas Jefferson

